UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 96-7348



CHARLES A. CRAWLEY, JR.,

                                            Petitioner - Appellant,

         versus


STATE OF SOUTH CAROLINA; MICHAEL MOORE, Di-
rector of the South Carolina Department of
Corrections; CHARLES MOLONY CONDON, Attorney
General of the State of South Carolina,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Patrick Michael Duffy, District
Judge. (CA-95-1485-0-23-BD)


Submitted:   July 10, 1997                  Decided:   July 22, 1997


Before RUSSELL, HALL, and MURNAGHAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles A. Crawley, Jr., Appellant Pro Se. Donald John Zelenka,
Chief Deputy Attorney General, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C. § 2254 (1994) (current

version at 28 U.S.C.A. § 2254 (West 1994 & Supp. 1997)). We have

reviewed the record and the district court's opinion accepting the

recommendation of the magistrate judge and find no reversible
error. Accordingly, we deny a certificate of probable cause to ap-

peal and dismiss the appeal on the reasoning of the district court.

Crawley v. South Carolina, No. CA-95-1485-0-23-BD (D.S.C. Aug. 14,
1996). See Lindh v. Murphy, 521 U.S. ___, 1997 WL 338568 (U.S. June
23, 1997) (No. 96-6298). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2